Warner, J.,
dissenting:
It appears from the record in this case, that George Ward died in April, 1869, intestate, leaving a widow and six children as bis heirs-at-law, four of the children only being minors. Application was made by a trustee, appointed by the Court for the minor children, for a homestead to be set apart out of the real and personal property of the intestate for the benefit of his minor children. Under the laws of this State, on the death of the intestate, the title to his real estate vested in his heirs-at-law, as well those who were of full age as those who were minors, and the title to his personal property was vested in the administrator of his estate, for the benefit of his heirs and creditors, and as there was no homestead applied for or set apart to the intestate, as the head of a family in his lifetime, the minor children are only entitled to have a homestead in such portion of the intestate’s estate as they are entitled to inherit, or to have distributed to them, under the law, in case there had been no debts due and owing by the intestate, at the time of his death; the minor children are not entitled to a homestead, under the provisions of the Homestead Act, to that portion of the intestate’s estate which the widow and the two adult children are entitled to inherit under the law, for the simple reason that that portion of his estate is not the property of the minor children, but the property of other persons. The minor children are entitled to a homestead in their own property, inherited from the intestate, within the limitations prescribed by the Homestead Act, as against the creditors of the intestate, according to the former ruling of a majority of this Court, *561and I am willing they should have it, but cannot hold, that they are entitled to a homestead in the property of other people, which does not, under the law, belong to them, and to which they have no title. But it is said the intestate might have applied and had the homestead set apart in his lifetime, as the head of his family, and therefore the minor children, by their trustee, may now do what the intestate might then have done. The reply is, that as the intestate did not do so in his lifetime, the general law of the State declares the persons who shall be entitled to his property after his death, and but for that general law of the State, the trustee of the minor children would not now be entitled to claim a homestead in any portion of the property for them, in their own right; for the minor children of the intestate, nor their trustee, had any right to claim a homestead in the intestate’s property during his lifetime. x
The 13th section of the Act provides, that if the husband shall refuse to apply for the homestead, his wife, or any person acting as her next friend may do so, and not the minor children, by their trustee, or guardian. Ward, under the laws of the State might have created an incumbrance on his estate by a mortgage in his lifetime, but as he did not do so, his heirs take the estate unincumbered by any mortgage. So he might have encumbered his estate by applying for and obtaining a homestead thereon, in his lifetime, but as he did not do so, his heirs take the estate unincumbered with any homestead.
Where there are minor children whose father is dead, and who have property in their own right, either by inheritance or otherwise, then, their trustee or guardian may apply for a homestead in that property. The minor children must first obtain a title to the property in their own right, before their trustee or guardian is entitled to claim a homestead therein, in their behalf, jbst as the minor children of Ward have done in this case, as the heirs-at-law of their deceased father; in that property so inherited by them, the minor children of Ward are entitled to a homestead, but not in the property of his other heirs, who are not minor children, and to which the *562minor children of the intestate have no title; they did not inherit the,- homestead from the intestate as his heirs-at-law, as the same was never applied for, or set apart to him in his lifetime; their title to any portion of the intestate’s property, in which they are entitled to a homestead, under the Act, is just that portion of it which the general law of the State cast upon them as his heirs, and no more. Such, in my judgment, is the fair and proper construction to be given to the Homestead Act, for the benefit of minor children, who are represented by a trustee or guardian.